Title: To James Madison from James R. Willson, 1 June 1813
From: Willson, James R.
To: Madison, James


Davies’ Hotel June 1st. 1813
The manuscripts, & pamphlets, which I had the forwardness to offer you will probably be of no use to you. You have perhaps all possible information relative to the western members of this empire. My object, you will doubtless believe, was an honest intention to promote the welfare of the land which gave me birth, where all my friends live—& friendship to yourself. If you have condescended to look over any of the papers, & have found any item of information which you may wish to retain, I hope you will have it transcribed, & have the goodness to return all the papers to Wm. Piper Esqr. that he may convey them to Bedford at the end of the present session of Congress, which I conjecture will not be long. To day I propose to set off homewards, & on this account it is that I today trouble you with this note. The papers are important to me, as I intend, immediately after I reach home, to commence the publication of travels. One request I made in the note, which accompanied the documents, & which I did hope would be attended to, was—that no one should know except yourself & lady that I had given them. I have to make another request which I do hope will be attended to—that no person whose name may be mentioned in my manuscripts, will be injured form [sic] any thing there stated.
Whatever may be thought of it, I am compelled to add—that unless there is more respect paid to the “king of kings & Lord of lords & prince of the kings of the earth,” & to his bible, in our constitutions & by the dignitaries of this land: God almighty will soon do a thing which shall fill all ungodly hearts with dismay.
That your family & the nation, may have all the prosperity consistent with the discipline of personal, family & national sanctification, is the ardent prayer of Your dutiful subject, &, may I add, most sincere friend:
Jas. R. Willson
